Citation Nr: 1445598	
Decision Date: 10/15/14    Archive Date: 10/22/14

DOCKET NO.  12-05 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Entitlement to an increased rating for right knee arthritis, currently 10 percent disabling. 

2. Entitlement to an increased rating for right knee subluxation, currently 20 percent disabling. 

3. Entitlement to a total disability for individual unemployability (TDIU) based on all currently service-connected disabilities combined. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Emily L. Tamlyn, Counsel


INTRODUCTION

The Veteran had active service from September 1961 to June 1966. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating action of the Department of Veterans Affairs (VA), Regional Office (RO), in Muskogee, Oklahoma.  In that decision, the RO continued the prior rating for arthritis of the right knee at 10 percent disabling and denied entitlement to a TDIU. In January 2012, the RO issued a decision granting a separate evaluation for subluxation at 20 percent disabling, effective September 19, 2011. 

In May 2013, the Veteran testified before the undersigned at a Board hearing. A copy of the transcript has been reviewed and is associated with the file. 

The issue of a spine disability secondary to the service-connected right knee disabilities has been raised by the record (see Board hearing transcript, pp 9-10), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 38 C.F.R. § 19.9(b) (2013). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required. 



REMAND

At the May 2014 Board hearing, the Veteran stated that his disability had worsened since his last VA examination in November 2011. He is entitled to a new examination. Snuffer v. Gober, 10 Vet. App. 400 (1997). 

Additionally, the Veteran reported flare ups at the last examination. In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the United States Court of Appeals for Veterans Claims (the Court) held that all VA examinations must comply with 38 C.F.R. § 4.40 regarding functional loss. This means the examiner must be asked to express an opinion on whether pain could significantly limit functional ability during flare ups or when the joint is used repeatedly over a period of time and, if possible, functional loss should be portrayed in degree of additional range of motion loss due to pain on use or during flare ups. 

Finally, an examiner should offer comments on the Veteran's ability to obtain and maintain substantially gainful employment based on his service-connected right knee and bilateral hearing loss/tinnitus disabilities. This examiner should note that the statements regarding employability made by the November 2011 VA examiner (which referred to Social Security Administration guidelines) are incorrect. See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed.Cir.2013) (In a TDIU determination, "VA's duty to assist does not require obtaining a single medical opinion regarding the combined impact of all service-connected disabilities."); see also Smith v. Shinseki, 647 F.3d 1380, 1385-86 (Fed. Cir. 2011) (VA is not required to obtain an industrial survey from a vocational expert before making a TDIU determination but may choose to do so in an appropriate case). 

Accordingly, the case is REMANDED for the following action: 


1. Associate updated VA treatment records with file. 

2. After completing the above development, schedule the Veteran for a new VA examination. The claims folder should be made available for the examiner to review in conjunction with the examination and the examination report should reflect the records were reviewed. 

The examiner should comment on any symptomatology shown to be present and due to the service-connected knee disabilities. The examiner should report whether there is additional loss of function lost due to weakened movement, atrophy, excess fatigability, instability, incoordination, flare-ups, or pain. Such additional loss of motion should be expressed in degrees. If the examiner is unable to answer these questions, reasons for this inability should be provided.

If the above information cannot be provided without resorting to speculation, the examiner should state this fact and also give a reason why such information would be speculative.

3. An examiner should provide an opinion commenting on the Veteran's ability to maintain substantially gainful employment in light of his service-connected disabilities. Note the Veteran's education (three years of college) as well as his past work experience, including as work as a truck driver, owner/operator of a gas station, and, more recently, as a car salesman (see February 2011 past employer statement). 

The examiner should opine as to whether, without regard to age or impact of any nonservice-connected disability, the Veteran's service-connected disabilities (bilateral knee disabilities, bilateral hearing loss and tinnitus) renders him unable to secure or follow a substantially gainful occupation.  A complete rationale for any opinion expressed and conclusion reached should be set forth in a legible report. 

4. If the Veteran is found unable to maintain substantially gainful employment by the examiner and does not meet the schedular requirements for TDIU under § 4.16(a), refer the Veteran's claim for entitlement to a TDIU to the Director of Compensation Service for extraschedular consideration under 38 C.F.R. § 4.16(b). 

5. Readjudicate the claims increased ratings and entitlement to a TDIU. If the decision remains in any way adverse to the Veteran, provide him and his representative with a supplemental statement of the case (SSOC). An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013). 



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2013).

